                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

RONALD TITLBACH,                                     )
                                                     )
                     Plaintiff,                      )
                                                     )
v.                                                   ) Case No. CIV-18-967-R
                                                     )
B. ANTONELLI, et al.,                                )
                                                     )
                     Defendants.                     )


                                          ORDER

       Before this Court is federal inmate Richard Pitt’s Motion to Reconsider, Doc. 14.

On October 2, 2018, Mr. Pitt filed a pro se action under Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971) with fellow inmate Ronald Titlbach, alleging various

constitutional violations while they were incarcerated at the Federal Correctional

Institution in El Reno, Oklahoma. See Docs. 1, 5. Pursuant to 28 U.S.C. § 636(b)(1), the

Court referred the case to United States Magistrate Judge Bernard M. Jones. See Docs. 4,

5. On October 11, 2018, Judge Jones issued a Report and Recommendation wherein he

recommended that the Court dismiss without prejudice Mr. Pitt as a plaintiff in the action

and instruct him to file an independent action to pursue his claims. See Doc. 5, at 3. In

making this recommendation Judge Jones noted that, “[t]o litigate together, [Messrs. Pitt

and Titlbach] must both sign every document that they jointly file.” Id. at 2 (citing Fed. R.

Civ. P. 11(a)). As Messrs. Pitt and Titlbach are housed in separate institutions in separate

states, the logistical problems attendant to their pursuit of this case as joint plaintiffs led

Judge Jones to recommend dropping Mr. Pitt as a party to the suit. See id. (citing Fed. R.
Civ. P. 21). Judge Jones’s Report and Recommendation instructed Mr. Pitt to file an

objection by November 1, 2018. Id. at 3. Mr. Pitt filed no objection, and this Court adopted

the Report and Recommendation on November 14, 2018. See Doc. 8. In its Order, the Court

noted that Mr. Pitt filed a separate action—Pitt v. Antonelli et al., No. CIV-2018-1102-R—

on November 9, 2018, in accordance with Judge Jones’s recommendation. Id.

        Mr. Pitt, no longer a plaintiff in the instant suit, now moves this Court to reconsider

its Order adopting Judge Jones’s Report and Recommendation, arguing that he and Mr.

Titlbach should be permitted to proceed as joint plaintiffs. See Doc. 14. First, Mr. Pitt’s

own actions in filing a separate lawsuit, per Judge Jones’s recommendation, seem

inconsistent with the instant motion’s argument. Second, to the extent that this represents

a belated Objection to Judge Jones’s Report and Recommendation, the time to object

expired over a month ago, and the Court will not now revive that time period. Third, Mr.

Pitt and Mr. Titlbach remain incarcerated in separate facilities, as they were at the time of

Judge Jones’s Report and Recommendation—Mr. Pitt in Pollock, Louisiana, and Mr.

Titlbach in Leavenworth, Kansas. None of the logistical problems raised by Judge Jones

have abated, and it would still be appropriate for Messrs. Pitt and Titlbach to pursue their

claims in separate suits.1 This does not impact the litigants’ ability to serve as witnesses for


                                                            
 1
    Mr. Pitt attempts to circumvent the logistical problems raised by Judge Jones and this Court by granting
a limited power of attorney to Mr. Titlbach. See Doc. 14, at 3. “A litigant may bring his own claims to
federal court without counsel, but not the claims of others.” Fymbo v. State Farm Fire & Cas. Co., 213
F.3d 1320, 1321 (10th Cir. 2000). To the Court’s knowledge, Mr. Titlbach is not a lawyer or admitted to
practice before this Court, and “a power of attorney may not be used to circumvent prohibitions on the
unauthorized practice of law.” Simmons v. Fallin, CIV-17-908-SLP, 2017 WL 6606859, at *2 (W.D. Okla.
Dec. 27, 2017) (internal quotation marks, citations, and alterations omitted). Moreover, “a pro se litigant
may not represent other pro se litigants in federal court.” Lyons v. Zavaros, 308 F. App’x 252, 255 (10th
Cir. 2009).

                                                     2 
 
each other, which should assuage some of Mr. Pitt’s concerns. See Doc. 14, at 1–2.

Accordingly, Mr. Pitt’s Motion to Reconsider is DENIED.

      IT IS SO ORDERED this 11th day of December 2018.




                                         3 
 
